IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-10636
                        Conference Calendar



MARK ANTHONY BOLDS,

                                         Plaintiff-Appellant,


versus

GARY JOHNSON; D. WHITAKER, Captain;
JONES, Sgt.; CLENDENNEN, Major,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:96-CV-137
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Mark Bolds (#425399), a Texas state prison inmate, has

appealed the district court’s dismissal of his civil rights

action on grounds that his claims are legally frivolous.   We

AFFIRM, essentially for the reasons stated in the district

court’s memorandum opinion, Bolds v. Johnson, No. 2:96-CV-137

(N.D. Tex. May 15, 1996).


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
JUDGMENT AFFIRMED.